


109 HR 5898 IH: Saguaro National Park Boundary

U.S. House of Representatives
2006-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5898
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2006
			Mr. Kolbe (for
			 himself and Mr. Grijalva) introduced
			 the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To expand the boundary of Saguaro National Park, to study
		  additional land for potential inclusion or removal from the boundary of the
		  park, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Saguaro National Park Boundary
			 Expansion and Study Act of 2006.
		2.Boundary of
			 saguaro national parkSection
			 4 of the Saguaro National Park Establishment Act of 1994 (Public
			 Law 103–364, 108 Stat. 3467), is amended—
			(1)in subsection
			 (a)—
				(A)by inserting
			 (1) before The boundaries of the park; and
				(B)by adding at the
			 end the following:
					
						(2)The boundary of the
				park is further modified to include approximately 583 acres, as generally
				depicted on the map titled Saguaro National Park Proposed Boundary
				Adjustment, numbered 151/80,045, and dated March 31, 2006. The map
				shall be on file and available for inspection in the appropriate offices of the
				National Park
				Service.
						;
				(2)by striking
			 subsection (b)(2) and inserting the following new paragraphs:
				
					(2)The Secretary may,
				with the consent of the State and in accordance with Federal and State law,
				acquire from the State land or interests in land within the boundary of the
				park.
					(3)If the Secretary
				is unable to acquire the State land under paragraph (2), the Secretary may
				enter into an agreement that would allow the National Park Service to manage
				State land within the boundary of the
				park.
					;
				and
			(3)by adding at the
			 end the following new subsection:
				
					(d)Boundary
				study
						(1)In
				generalThe Secretary shall conduct a study to identify—
							(A)lands adjacent to
				the park that are suitable for inclusion within the boundaries of the park;
				and
							(B)lands within the
				park boundary that should be removed from the boundary due to development or
				other changes in their status that make them unsuitable for inclusion within
				the park boundary.
							(2)CriteriaThe
				study shall examine the natural, cultural, recreational, and scenic values and
				characters of lands adjacent to the park.
						(3)ReportNot
				later than 3 years after the date that funds are made available for the study,
				the Secretary shall submit to the Committee on Resources of the House of
				Representatives and the Committee on Energy and Natural Resources of the Senate
				a report on the findings, conclusions, and recommendations of the
				study.
						.
			
